Title: To Alexander Hamilton from Daniel Jackson, 11 May 1799
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir
            Castle William May 11th 1799.
          
          Inclosed is my Monthly return for April. I am now at this place with the Men and Artificers, making some small arrangements of the old Barracks, and seeing to the discipline of the Troops. As another Commissioned Officer is wanted at this place I have desired Lieutt. Leonard Williams to remain here untill I receive further Orders. Corporal Jacob Gurney deserted from this place on the 23d. of April and was apprehended and returned here on Yesterday and is not included in my return—I wish your permission to call a Court Martial for his trial. I am sensible, Sir, it will take considerable time to put the great wheels of Government in motion, but when compleated your attention to my Letters of the 24th Feby. 17th March & 6th  April will relieve me from a State of suspence
          I have the Honor to be Sir with great respect—Your Obedt. Servt.
          
            D. Jackson Majr. 2d Regt. Artl. Eng.
          
          
            N.B I wish Your attention to my request, respecting Lieut. Leonards recruits
          
        